CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference of our reports dated June 25, 2013 on Dreyfus Connecticut Fund, Dreyfus Massachusetts Fund and Dreyfus Pennsylvania Fund for the fiscal year ended April 30, 2013 which are incorporated by reference in this Registration Statement (Form N-1A 33-10238 and 811-4906) of Dreyfus State Municipal Bond Funds. ERNST & YOUNG LLP New York, New York August 26, 2013
